Citation Nr: 1434993	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-23 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts, to include as secondary to the Veteran's service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and as secondary to the Veteran's service-connected diabetes mellitus, type II, and anxiety disorder NOS.

3.  Entitlement to service connection for neuropathy, bilateral upper extremities, to include as secondary to the Veteran's service connected diabetes mellitus, type II.

4.  Entitlement to service connection for neuropathy, bilateral lower extremities, to include as secondary to the Veteran's service connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A March 2010 rating decision denied the Veteran's service connection claim for hypertension.  A May 2010 rating decision denied a service connection claim for bilateral cataracts.  And, a June 2011 rating decision denied the Veteran's claims for neuropathy, bilateral upper and lower extremities.

The claim of entitlement to service connection for hypertension has been recharacterized to include the Veteran's contention that he has hypertension not only as due to exposure to herbicides and as secondary to his service-connected diabetes mellitus, type II, see, e.g., December 2013 statement from the Veteran, but also related to his service-connected anxiety disorder NOS.  See December 2011 VA Form 9. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claims.



Bilateral Cataracts

The Veteran has been diagnosed with bilateral cataracts.  See, e.g., April 2010 VA eye examination.  He says this condition is related to his service-connected diabetes mellitus, type II.  See December 2013 statement from the Veteran.  

In addition to direct service connection, service connection may also be granted under a theory of secondary service connection, where there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Furthermore, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran was afforded an April 2010 VA Eye Examination in which the examiner provided an opinion on causation, noting that the Veteran's cataracts are senile in type, and they are not caused by diabetes.  

Nonetheless, the examiner further noted that the Veteran's type of cataracts may progress more rapidly after onset if a patient is diabetic.  The Board finds that this opinion raises the possibility that the Veteran's cataracts could have been aggravated by his service-connected diabetes mellitus, type II.  Nonetheless, the examination lacks an opinion on aggravation specific to the Veteran's condition.  Consequently, an addendum opinion to clarify this issue is required.

Hypertension

The Veteran claims he has hypertension due to exposure to herbicides in Vietnam and as secondary to his service connected diabetes mellitus, type II, and anxiety disorder NOS.  

The Veteran was afforded a VA examination in December 2009.  The report notes that the Veteran's hypertension was first diagnosed in 1986.  On the issue of a relationship to the service-connected diabetes mellitus, type II, the VA examiner noted that the Veteran's hypertension was not caused by his service connected diabetes because hypertension predates the Veteran's diabetes, which was noted as having its date of onset in August 2009.  On the question of aggravation, the examiner answered "no," but did not provide a rationale.  Consequently, an opinion on the question of aggravation with a supporting rationale must be obtained.

Furthermore, the file lacks a medical opinion on the relationship of the Veteran's hypertension and his service-connected anxiety disorder NOS.  On remand, one must be obtained.  

In addition, the file lacks a medical opinion on whether the Veteran's hypertension is related to service on a direct basis.  VA must consider service connection on any applicable and pertinent basis.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown by a veteran, by which he can obtain the benefit sought for the same disability).  The Veteran claims his hypertension is due to exposure to herbicides in service in Vietnam; the record corroborates his service in Vietnam.  An opinion must therefore be obtained on whether the Veteran's hypertension is related to service, including as due to exposure to herbicides

Neuropathy, bilateral upper and lower extremities

The Veteran claims he has neuropathy of the upper and lower extremities related to his service-connected diabetes mellitus, type II.  In a June 2010 VA examination, the Veteran reported that peripheral neuropathy of the upper and lower extremities started 20 years prior. 

The Veteran was afforded a June 2011 VA examination which found left ulnar neuropathy that predated diabetes.  Moreover, in relevant part, the June 2011 VA examination provides a negative opinion on a causation relation between peripheral neuropathy and diabetes, based on no documented diagnosis of neuropathy and there being no indication of neuropathy based on nerve conduction studies done in 2009 and 2010.  There is no opinion on aggravation.

Nonetheless, a December 2013 private study report provides electromyography and nerve conduction velocity findings related to the Veteran's upper and lower extremities and an opinion that these findings are consistent with peripheral neuropathy.  Given the indication that the Veteran has peripheral neuropathy of the upper and lower extremities, an examination must be afforded to evaluate the Veteran's claimed neuropathy of the upper and lower extremities, including addressing any relationship to service and the service-connected diabetes mellitus, type II.  See Schroeder v. West, 212 F. 3d at 1271.

The Board notes that an April 2014 private physician letter notes that the Veteran "has bilateral lower extremity peripheral neuropathy due to diabetes."  Nonetheless, the Board finds that this opinion has very limited probative value.  Although the opinion expressed a link to diabetes, the private physician did not provide any rationale or scientific basis for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning and an opinion that contains only data and conclusions is not entitled to any weight).  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who provided the April 2010 VA eye examination opinion for review and an addendum, or to a qualified medical professional if the examiner is unavailable. 

If the examiner determines that another examination is necessary, one should be scheduled.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

The examiner is requested to specifically address the following:

Whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's bilateral cataracts are proximately due to, the result of, or aggravated by the Veteran's service-connected diabetes mellitus, type II.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed hypertension.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is requested to specifically address:

(a) Is it at least as likely as not (50 percent or greater possibility) that hypertension was incurred in or is otherwise related to service, to include as due to any exposure to herbicides in Vietnam.

(b) Is it at least as likely as not (50 percent or greater possibility) that hypertension was caused by or aggravated by the Veteran's service-connected diabetes mellitus, type II, or anxiety disorder NOS.

3.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed neuropathy of the upper and lower extremities.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is requested to specifically address:

(a) Identify any neuropathy pathology.

(b) Is it at least as likely as not (50 percent or greater possibility) that any neuropathy was incurred in or is otherwise related to service.

(c) Is it at least as likely as not (50 percent or greater possibility) that any neuropathy was caused by or aggravated by the Veteran's service-connected diabetes mellitus, type II.

The term "aggravated' in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the cervical disability (i.e., a baseline) before the onset of the aggravation.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Upon completion of the above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

